Cahpbel-l, J:
A mandamus is asked to compel respondent to pay over to» relator the sum of one hundred and seventy-two dollars and twenty-two cents of school moneys which he has collected and failed to pay over on proper demand.
His excuse for-not paying is, first, that owing to the poverty of the inhabitants he accepted various local orders from them instead of money, and has no money on hand; and,. second, that he has had a settlement of accounts with the township, which makes him a creditor instead of a debtor to the town.
The statute is express that the township treasurer shalL pay the amount raised for school purposes to the order of the school district officers. — G. L., § 10>2.5>.
■ This liability is distinct from his ordinary liability for township moneys, which by the same statute are subject to» orders of the township board.
The liability for school moneys' cannot be released or in» any way affected by the action of the township board, and he. can set up no action of that sort as- a discharge or an. excuse for not responding to the school authorities.
So far as his collections are concerned, he has no right to receive for school moneys any thing which, the law has» not authorized to be so received, and if he chooses to do so> and to receipt for the taxes, he must make good, the amount. — Elliott v. Miller, 8 Mich., 132.
The mandanms must issue as prayed..
The other Justices concurred.